Case 4:20-cv-01525-YGR Document 34-4 Filed 04/29/20 Page 1 of 2




                                                                   EXHIBIT 3
  OPPOSITION TO DEFENDANTS' MOTION TO DISMISS PURSUANT TO FED.R.CIV.P.12(b)(6)
                                                  CASE NO. 4:20-CV-01525-YGR
Case 4:20-cv-01525-YGR Document 34-4 Filed 04/29/20 Page 2 of 2




                                                                   EXHIBIT 3
  OPPOSITION TO DEFENDANTS' MOTION TO DISMISS PURSUANT TO FED.R.CIV.P.12(b)(6)
                                                  CASE NO. 4:20-CV-01525-YGR
